COHEN, Justice,
concurring.
I fully agree with the majority, but must make two observations.
That Cleveland Hicks should have served 494 days on a 180 day sentence is outrageous and unjustifiable. This is not a case where the jailer forgot to release a prisoner at the end of his sentence. This injustice was done intentionally. The majority opinion puts the responsibility squarely where it belongs.
I commend Leta J. Moeller of Houston who has performed a significant public service by representing this indigent appellant and exposing this gross abuse.